Title: To Alexander Hamilton from Otho H. Williams, 4 June 1792
From: Williams, Otho H.
To: Hamilton, Alexander



Collector’s Office, Balto. 4. June 1792
Sir

By The Act making further provision for the payment of the debts of the United States, it is, by the second section “enacted that an addition of ten ⅌ Centum shall be made to the several rates of duties above specified and imposed, in respect to all goods, wares, and Merchandize which, after the said last day of December next, shall be imported in ships or Vessels not of the United States, except in the cases in which an additional duty is herein before specially laid on any goods, wares or Merchandize which shall be imported in such Ships or Vessels.”
As all the duties imposed by that act were original and had no reference to any other, I requested an explanation of the term “additional” and Mr Coxe replied that it was to be understood “a greater or higher rate of duties;” and as such greater or higher rate of duties applied, in the first section of the law, to Teas only, It has been customary in this Office to add ten ⅌ Centum to the several rates of duties on all merchandize, teas only excepted, imported in foreign Vessels.
By the “Act repealing, after the last day of June next, the duties heretofore laid upon distilled spirits imported from abroad” &c (passed at the third session of Congress) it is “enacted that after the last day of June next the duties laid upon distilled spirits by the act intitled “an Act making further provision for the payment of the debts of the United States” shall cease.”
Construing these two acts together my apprehension was, that altho’ the second repealed the first, so far as it related to duties on distilled spirits, and substituted other duties thereon, yet the mode of ascertaining the sums to be collected, or of discriminating between domestic and foreign vessels, was not intended to be repealed, and consequently it has continued to be the practice in this Office to add ten ⅌ Centum upon specific duties on distilled spirits imported in foreign vessels; and as the returns have been so passed at the Treasury I presume the same practice is universal throughout the department of the Customs.
The legallity of this practice, however has been very lately doubted here, and I have to request your opinion; and will be obliged to you, if you will be pleased to let me have it soon.
I am &c.
O H W. Collr
A Hamilton Esqr.
